Title: To Benjamin Franklin from Benjamin Vaughan: Two Letters, 16 June 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


          I.
          
            My dearest sir,
            London, June 16, 1783.
          
          I beg permission to introduce to your warm civilities, Lord Daer, son of the Earl of
            Selkirk. He was introduced to me lately as a very valuable & philosophical
            acquaintance, & my short intercourse with him has confirmed every report I had heard
            of him. His political principles are well known, & very friendly to us. He means to
            stay some time at Paris for his instruction & amusement.— As I have no small
            persuasion that he will be remarkable in life, I have a pleasure in making him known to
            you, and to my excellent friend your son, to whom he will prove a companion often.
          I am, my dearest sir, Your ever affectionate, respectful & grateful,
          
            Benjn. Vaughan
            Dr. Franklin.
          
         
          
            II.
            
              My dearest sir,
              London, June 16, 1783.
            
            I inclose you a paper, which must be in part my apology for not writing to you; and
              if Ld. Daer stays a day longer, I shall be able to send the sequel.— A farther reason why
              neither Mr Oswald nor myself have written to you, was that we saw no good we could do, and therefore we
              avoided doing harm.— A third reason was, that there was a personage at Paris
              concerning whom there were difficulties; which reason if
              you do not understand by these few words, I must let it rest till we meet.
            I have no news to send you. I believe ministers have at last got over the idea of the
              loyal colonies being sufficient to supply the West Indies; and have prepared an act
              for an intercourse with the other colonies.— I make no remarks, because they can do no good; and I love the public too well
              to think of serving my friends in your opinion, at its
              expence.
            Had not my hands been tied by these circumstances, I should much oftener have
              written, & even sent you expresses, had there been occasion.
            My father’s departure, and hourly consultations with me, and the solicitations I make
              by person or letter for my brother John, with the above letter, & my own concerns,
              have worne me down so much, that I have not spirits to write you a long letter, and
              yet I have abundance of matter.— I must therefore again beg a respite till the next opportunity.— After this week, & some time in
              the course of the next, the family embark; and then I shall be myself again.
            I am every day however thinking of something or other we shall do together, when you
              come to London with your son.
            I am, my dearest sir, Your most devoted affectionate & grateful
            
              Benjn. Vaughan
            
          
          
            I send your son a pair of buckles & a whimsical purse; and Mr
              Jay a watch chain, by Ld. Daer.
            There is a pocket globe & a pocket glass in the box containing the miscellaneous
              articles for different persons, which globe & glass are directed to Mr Whitefoord,
              but are a present from Mr Oswald to Mr Faujas de St. Fond; & are to be forwarded
              to the Duke of Chaulnes, after stripping off the cover to Mr Whitefoord.
            
            You will receive a pamphlet of Mr Sinclairs; another relative to the Colony trade
              & the Loyal colonies (said by some to be written by Lord Sheffield & Mr Eden;)
              and Sr. John Pringle’s discourses before the Royal Society.— When I asked Dr. Priestley after other things to send you, he named our Coalition
                prints, with which the shops swarm.
              Though I dislike the subject, I have desired my brother John to choose some prints of
              a political nature, of which I dare say these will make a part.
          
        